Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court
                                                                   (202) 479-301 ^LEDW
                                     July 21, 2015                       1ST COURT OF APPEALS
                                                                             HOUSTON. TEXAS

Clerk                                                                        JUL 8.7 2015
Court of Appeals of Texas, First District
301 Fannin Street
Houston, TX 77002-2066
                                                                         ran
        Re:   Earl Charles Martin
              v. Texas
              No. 15-5305
              (Your No. 01-14-00202-CR)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on May
7, 2015 and placed on the docket July 21, 2015 as No. 15-5305.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by
                                               Oua^-
                                          Andrew Downs
                                          Case Analyst